Title: From Alexander Hamilton to Cornelius Hendrickson, [1786]
From: Hamilton, Alexander
To: Hendrickson, Cornelius


[New York, 1786.] “Mr. Laurence Kortright of this City has requested me to write to you concerning a suit in Chancery which has been depending between Mr Cornelius P. Lowe and himself on a matter in which the estate of his brother to which You are an Executor is concerned; and in which suit Mr. B Livingston of this place and myself were employed as Council for Mr. Kortright. I send you herewith an exemplification of the Chancellor’s decree by which you will see the principles upon which the affair has been decided.”
